TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00361-CV


                                         T. L., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




          FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-13-002211, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant T.L. filed her notice of appeal on June 4, 2014. The appellate record

was complete June 24, 2014, making appellant=s brief due July 14, 2014. To date, appellant=s

brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore we order counsel to file appellant=s brief no later than August 5, 2014. If

the brief is not filed by that date, counsel may be required to show cause why he should not be

held in contempt of court.

               It is ordered on July 21, 2014.



Before Justices Puryear, Pemberton and Field